Citation Nr: 1424639	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was a timely request for a waiver of recovery of an overpayment of death pension benefits in the amount of $19,008.00.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.  The Veteran died in January 1985.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office a in Milwaukee, Wisconsin.  In that decision, COWC denied a waiver of recovery of overpayment of death pension benefits in the amount of $19,008.00 on the basis that a timely request for a waiver of overpayment was not submitted.  Original jurisdiction of this matter has since been transferred to the VA regional office (RO) in Chicago, Illinois.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2010 determination, COWC indicated that the appellant was notified of her $19,008.00 debt and her right to request waiver of recovery of that debt by a letter on January 31, 2009.  The COWC determination also indicated that the appellant's application for waiver of recovery of the overpayment was untimely as it was not submitted within 180 days for the date of notification of the debt. 

The Board has reviewed the record and finds that there is no copy of any letter from VA's Debt Management Center (DMC), located in St. Paul, Minnesota dated January 31, 2009, nor does the record contain an August 6, 2010 request for waiver of the overpayment from the appellant.  Thus, the RO should contact the DMC to obtain notice the issued by the DMC of the overpayment at issue, including notice of the amount of the overpayment as well as the appellant's right to request a waiver of recovery of this overpayment.  If either the January 31, 2009 letter of notification of indebtedness or the appellant's August 6, 2010 original waiver request are unavailable, documentation confirming the date the notice of the debt was sent to the appellant (with certification that the notice was not returned as undeliverable), and documentation confirming receipt of the appellant's request for waiver should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the VA Debt Management Center has sent a letter to the appellant notifying her of the amount of the overpayment incurred and her right to request a waiver.  The RO should obtain and associate with the claims file copies of all outstanding records related to the matter on appeal as held by the DMC, to include a copy of any notice letter, indicated to have been sent on January 31, 2009 concerning the amount of an overpayment incurred and the appellant's right to request a waiver.  If such a letter of notification of indebtedness is not available, then a certification from the DMC indicating the date of the demand letter, which contained the appellant's notice of appellate rights, as well as when and where it was sent and whether it was returned as undeliverable, should be obtained and associated with the claims file.  Any copies of any documents submitted by the appellant should also be furnished by the DMC, to include her August 6, 2010 original request for waiver, and associated with the claims file. 

2.  Thereafter, the RO should consider the issue of the timeliness of the receipt of the appellant's request for a waiver of recovery of an overpayment in the amount of $19,008.00 based on a review of the entire evidentiary record.  If the decision remains adverse to the appellant, the RO/AMC should provide her with a supplemental statement of the case and afford her an opportunity to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


